Citation Nr: 1411300	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  12-21 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to October 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In November 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA claims file contains the transcript of the Veteran's November 2013 Board hearing.


FINDINGS OF FACT

1.  The evidence for and against the Veteran's claims of entitlement to service connection for bilateral hearing loss is in relative equipoise.

2.  The evidence of record indicates that the Veteran's tinnitus had its onset during service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the appellant, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefits sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A layperson is competent to identify tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

In this case, the Veteran asserts that he has bilateral hearing loss and tinnitus which were caused by acoustic trauma in service.  At the Veteran's November 2013 Board hearing, he described the extremely loud artillery noise he had been exposed to in service.  The Veteran stated that he first noticed tinnitus while still in the service, and within two years of his separation from service his wife noticed that he was becoming hard of hearing.  The Veteran also stated that he had been exposed to noise in his civilian work at a factory, but that they were required to wear hearing protection at all times.

The Veteran's DD Form 214 lists his occupational specialty as Field Artillery Crewman, which corroborates the Veteran's credible lay statements regarding exposure to acoustic trauma in service.

While the Veteran's service treatment records show hearing within normal limits, the Veteran has testified that he was not, in fact, given audiometric testing upon separation from service.  Additionally, the Veteran's Hearing Conservation Record from his place of civilian employment shows significant pure tone threshold shifts between March 1969 and January 1972, which does closely coincide with his entrance and exit from active duty service.

In February 2010, the Veteran was afforded a VA audiological examination at which audiometric testing showed that the Veteran did have bilateral hearing loss sufficient to qualify as a disability for VA purposes pursuant to 38 C.F.R. § 3.385.  The examiner stated, however, that he believed the Veteran's hearing loss was less likely than not related to service.  The Veteran was also given a VA examination for ear disease in March 2010, after which the examiner opined that the Veteran's tinnitus was less likely than not related to service, but was instead secondary to his sensorineural hearing loss.

The Veteran has also submitted a December 2013 letter and examination report from a private physician who was informed of the Veteran's in-service noise exposure and performed an in-person examination of the Veteran.  The physician diagnosed the Veteran with "[h]earing loss initiated by loud noise exposure in the early 70s while in the service.  Tinnitus since that time."  In the accompanying letter, the examiner stated that "hearing loss is caused due to his noise exposure in the service in the early 1970s."

Given the contradictory opinions regarding the etiology of the Veteran's bilateral hearing loss, the Board finds that there is an approximate balance of positive and negative evidence regarding whether hearing loss was incurred in or a result of active service.

Under the "benefit-of-the-doubt" rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Veteran shall prevail upon the issue.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because, at the very least, a state of relative equipoise has been reached for this issue, the benefit of the doubt rule will be applied.

Furthermore, although the VA examiner found that the Veteran's current tinnitus was not caused by in-service noise exposure, the Veteran has consistently asserted that his tinnitus began during service and has existed since that time.  As the Veteran's statements are credible, and he is competent to identify tinnitus, the evidence of record supports a finding of service connection.  See Charles, 16 Vet. App. at 374; Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In light of the foregoing, entitlement to service connection for hearing loss and tinnitus are granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


